UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-4520



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

             versus


JAMES MARIO HARRISON,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:06-cr-00998-HFF-8)


Submitted:    December 28, 2007              Decided:   January 10, 2008


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Falkner Wilkes, Greenville, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James   Mario   Harrison   appeals   his   220-month   sentence

imposed upon his guilty plea to conspiracy to possess with intent

to distribute and to distribute cocaine.             He argues that the

district court improperly assessed criminal history points for two

prior convictions.    Finding no error, we affirm.

          On appeal, Harrison challenges the assessment of criminal

history points as he did at sentencing; however, his challenge

rests on an entirely different basis than his objection below.

Furthermore, Harrison challenges a criminal history point based on

his 2003 habitual traffic offender conviction, to which he did not

object below. Because Harrison raises issues for the first time on

appeal, this court’s review is for plain error.              See United

States v. White, 405 F.3d 208, 215 (4th Cir.), cert. denied, 126 S.

Ct. 668 (2005).   To establish plain error, Harrison must show that

an error occurred, that it was plain, and that it affected his

substantial rights.    Id.

          Under   U.S.    Sentencing    Guidelines     Manual    (“USSG”)

§ 4A1.2(c) (2006), all felony and misdemeanor offenses are counted

for purposes of calculating criminal history, except § 4A1.2(c)(1)

lists certain misdemeanor offenses counted only if the sentence is

a term of probation of at least one year or a term of imprisonment

of at least thirty days, and § 4A1.2(c)(2) lists a smaller number

of misdemeanor and petty offenses that are never counted. Although


                                - 2 -
Harrison   asserts     that    his   2002   conviction     for   driving    under

suspension was not countable because it is a listed exception under

§ 4A1.2(c)(1) and no sentence or probation was imposed, nothing in

the record suggests that Harrison was assessed a criminal history

point based on the driving under suspension conviction.               Harrison

had two convictions for which he was sentenced on July 17, 2002,

and received a total of one criminal history point.               Harrison was

properly assessed a criminal history point for his 2002 conviction

for carrying a concealed weapon, an offense that is not listed as

an exception under § 4A1.2(c)(1) or (c)(2).

           Harrison also argues that the court erred in applying one

criminal history point for his 2003 habitual traffic offender

conviction because the offense of habitual traffic offender is

similar to driving under suspension, an offense listed as an

exception under § 4A1.2(c)(1), and the record does not establish

that actual imprisonment was ordered. However, all felony offenses

are   included    in   the    calculation     of    criminal   history.     USSG

§ 4A1.2(c).      A “felony offense” for sentencing purposes includes

any federal, state or local offense punishable by death or a term

of imprisonment exceeding one year, regardless of the actual

sentence imposed.      USSG § 4A1.2(o).       Harrison’s South Carolina law

habitual traffic offender conviction was punishable by a term of

imprisonment     exceeding     one   year     and    is   therefore   a    felony

conviction under the guidelines.            See S.C. Ann. Code § 56-1-1100.


                                      - 3 -
          Concluding the district court committed no error, plain

or otherwise, we affirm Harrison’s sentence. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 4 -